 


109 HR 1770 IH: To require employers at critical infrastructure sites to participate in the pilot program for employment eligibility verification, and for other purposes.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1770 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require employers at critical infrastructure sites to participate in the pilot program for employment eligibility verification, and for other purposes. 
 
 
1.Requiring certain employers to participate in pilot program 
(a)In generalSection 402(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding at the end the following: 
 
(C)Employers at critical infrastructure sites 
(i)In generalAny employer described in clause (ii) shall elect to participate in the basic pilot program described in section 403(a) and shall comply with the terms and conditions of such election. 
(ii)Employers describedAn employer is described in this clause if the employer employs individuals working in a location that— 
(I)is a Federal, State, or local government building, a military base, a nuclear energy site, a weapon site, or an airport; or 
(II)contains critical infrastructure (as defined in section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))), as determined by the Secretary of Homeland Security in regulations.  
(iii)RegulationsThe Secretary of Homeland Security shall promulgate regulations to assist employers in determining whether they are described in clause (ii)(I). 
(iv)Special rule for continuing access to critical infrastructure 
(I)In generalIt is unlawful for an employer described in clause (ii), after hiring an alien for employment in accordance with clause (i)—  
(aa)to authorize, or to continue to authorize, the alien’s access to critical infrastructure after having received a notification of nonconfirmation from the Commissioner of Social Security under subsection (e); or 
(bb)to fail to notify any other person who, or entity that, has issued, or may issue, to the alien documentation authorizing such access that the employer has received such notification. 
(II)EnforcementIn the case of an employer who violates subclause (I), such violation shall be treated as a violation of section 274A(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(2)) for purposes of applying the compliance investigation and enforcement procedures described in section 274A(e) of such Act (8 U.S.C. 1324a(e)). 
(III)Resumption of authority to provide accessSubclause (I)(aa) shall cease to apply to an alien when the employer has received satisfactory verification (as determined by the Secretary of Homeland Security in regulations) that the alien is not an unauthorized alien (as defined in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))) with respect to the employment. Upon the receipt of such satisfactory verification, the employer shall notify any person or entity previously notified under subclause (I)(bb) of such receipt. . 
(b)Effective dateThe amendment made by subsection (a) shall take effect one year after the date of the enactment of this Act. 
2.Authorizing additional uses of employment eligibility confirmation systemSection 404(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended— 
(1)in paragraph (1), by striking for any other purpose and all that follows through the period at the end and inserting the following:  
for any purpose other than— 
(A)as provided for under this subtitle, including paragraph (2); 
(B)for enforcement of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) and sections 1001, 1028, 1546, and 1621 of title 18, United States Code; 
(C)for enforcement of the Social Security Act (42 U.S.C. 301 et seq.).. 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following: 
 
(2)Protection of critical infrastructure 
(A)In generalNotwithstanding any other provision of this section, the Secretary of Homeland Security may authorize or require any person or entity responsible for granting access to, protecting, securing, operating, administering, or regulating critical infrastructure (as defined in section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e))) to use the confirmation system to verify the citizenship or immigration status of an individual requesting documentation authorizing access to such infrastructure, to the extent that the Secretary determines that such use will assist in the protection of such infrastructure. 
(B)EnforcementIn the case of a person or entity subject to a requirement imposed by the Secretary under subparagraph (A), if the person or entity fails to comply with such requirement, such failure shall be treated as a violation of section 274A(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(1)(B)) for purposes of applying the compliance investigation and enforcement procedures described in section 274A(e) of such Act (8 U.S.C. 1324a(e)).. 
 
